THE INCOME FUND OF AMERICA, INC. Part B Statement of Additional Information October 1, 2009 (as supplemented January 1, 2010) This document is not a prospectus but should be read in conjunction with the current prospectus or retirement plan prospectus of The Income Fund of America, Inc. (the "fund" or "IFA") dated October 1, 2009. You may obtain a prospectus from your financial adviser or by writing to the fund at the following address: The Income Fund of America, Inc. Attention: Secretary One Market Steuart Tower, Suite 1800 San Francisco, California 94105 415/421-9360 Certain privileges and/or services described below may not be available to all shareholders (including shareholders who purchase shares at net asset value through eligible retirement plans) depending on the shareholder's investment dealer or retirement plan recordkeeper. Please see your financial adviser, investment dealer, plan recordkeeper or employer for more information. Class A AMECX Class 529-A CIMAX Class R-1 RIDAX Class B IFABX Class 529-B CIMBX Class R-2 RIDBX Class C IFACX Class 529-C CIMCX Class R-3 RIDCX Class F-1 IFAFX Class 529-E CIMEX Class R-4 RIDEX
